DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 03/22/2022. New claims 23-24 were added. Claims 1-24 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/22/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Two new references (Asnaashari US 2015/0199152 and Iida US 2017/0097784) are cited in this Office Action necessitated by the amendment.
Applicant argues, page 16 of the remarks, “Koishi does not teach or suggest ‘assigning SSDs to multiple RAID (Redundant Array of Independent Disks) groups based at least in part on endurance of the SSDs, such that each of the RAID groups includes SSDs of substantially similar endurance and at least two of the RAID groups include SSDs of substantially different endurance,’ as recited in amended claim 1.”
The Examiner respectfully submits that Koishi teaches “assigning SSDs to multiple RAID (Redundant Array of Independent Disks) groups based at least in part on endurance of the SSDs, such that each of the RAID groups includes SSDs of substantially similar endurance” in paragraphs [0387] and [0393] but does not explicitly teach “and at least two of the RAID groups include SSDs of substantially different endurance”. For example, Koishi states in part in paragraph [0387] and FIG. 1 “devices D.sub.0 to D.sub.N-1 in the storage device 3 can be equalized in endurance”. “the devices D.sub.0 to D.sub.N-1 are SSDs”, paragraph [0067] and FIG. 1. The storage device 3 corresponds to RAID0, paragraph [0416].
 Nevertheless, since Koishi does not explicitly teach “and at least two of the RAID groups include SSDs of substantially different endurance”, the new reference Asnaashari US 2015/0199152 is additionally relied upon in this Office Action to teach “assigning SSDs to multiple RAID (Redundant Array of Independent Disks) groups based at least in part on endurance of the SSDs, such that each of the RAID groups includes SSDs of substantially similar endurance” and “and at least two of the RAID groups include SSDs of substantially different endurance” as recited by amended independent claim 1 and similarly recited by amended independent claims 13 and 15.
In view of the foregoing remarks and the new references, independent claims 1, 13, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono US 9,619,181 (“Ono”) in view of Koishi US 2017/0262231 (“Koishi”) and in further view of Asnaashari US 2015/0199152 (“Asnaashari”).
As per independent claim 1, Ono teaches A method of managing SSDs (Solid State Drives) in a data storage system (A method for controlling replacement of a semiconductor storage device is disclosed, col 2 lines 55-57),
the method comprising: generating an endurance value for each of multiple SSDs (Referring to FIG. 1, the information processing device 1 collects the values of media wear-out indicator as the life expectancies utilizing S.M.A.R.T. (Self-Monitoring, Analysis and Reporting Technology) monitoring tools for each of the SSD depicted in the figure, col 3 line 63 to col 4 line 11. RAID-1, RAID-5, RAID-6 etc. configurations are possible with the SSDs depicted in FIG. 1, col 15 lines 30-38) each endurance value for an SSD indicating an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement (FIG. 1 - There is a limitation on the number of times data is erased, for memory cells included in the SSD 6a, and therefore the SSD has a lifetime. For this reason, the information processing device 1 collects life-expectancy index values based on the remaining numbers of times each of the SSDs 6a to 6f will be able to erase data, col 3 line 63 to col 4 line 1. It is notable that the remaining number of times an SSD will be able to erase is the same as the remaining number of times the SSD will be able to carry out write operations because a write operation must be preceded by an erase operation),
in response to detecting that a first SSD in the RAID group has an endurance value that differs from that of a set of other SSDs in the RAID group (FIG. 2 - If the life expectancy of the SSD 60c falls short of a predetermined threshold, the information processing device 1 logically replaces the SSD 60c with the SSD 60d, col 4 lines 20-22. It necessarily follows that other SSDs in the group 60a of FIG. 2 have life expectancy above the predetermined threshold. See col 15 lines 30-38 for the discussion about forming various types of RAID configurations from the SSDs of FIGS. 1 and 2), modifying the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on determining that the second SSD has an endurance value that matches that of the set of other SSDs more closely than that of the first SSD (If the life expectancy of a SSD falls short of a predetermined threshold, the information processing device 1 logically replaces the SSD with another SSD, col 4 lines 20-22 and FIG. 2. The information processing device 1 depicted in FIG. 1 includes SSD 6a which is to be replaced with SSD 6f. A ratio of the amount of data read from and written to the SSD 6a is calculated. On the basis of the calculated ratio, the device 1 determines a threshold used as a criterion for replacement. If the collected life-expectancy index value for SSD 6a is less than the determined threshold, the device 1 replaces the SSD 6a with SSD 6f. Further, the SSD 6a that is replaced is close to its end of life or close to failure, col 13 lines 11-32. In this scenario, the life-expectancy index value of the replacement SSD matches more closely with that of the other SSDs than that of the replaced SSD), and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate with the second SSD in place of the first SSD (In the information processing device 1 of FIGS. 1-2, each of the nodes 5a to 5e constructs redundant arrays of inexpensive disks (RAID)-1 using two SSDs, and performs data mirroring. For example, referring to FIG. 1, the node 5a uses the SSD 6a and the SSD 6b in which data has been copied by mirroring using the RAID-1 configuration. Then, in the case of replacing the SSD 6a used by the node 5a with the SSD 6d, the information processing device 1 closes connection between the SSD 6a and the node 5a, and replicates data of the SSD 6a to the SSD 6d. Then, the information processing device 1 establishes connection between the SSD 6d to which data has been replicated, and the node 5a, col 5 lines 48-67).
Ono discloses all of the claimed limitations from above, but does not explicitly teach “after modifying the RAID group, varying a minimum time delay enforced between consecutive write operations to the RAID group to operate the RAID group at one of a faster rate of speed and a slower rate of speed, depending upon whether the second SSD has a higher or lower endurance value, respectively, than does the first SSD” and “assigning SSDs to multiple RAID (Redundant Array of Independent Disks) groups based at least in part on endurance of the SSDs, such that each of the RAID groups includes SSDs of substantially similar endurance” and “and at least two of the RAID groups include SSDs of substantially different endurance”.
However, in an analogous art in the same field of endeavor, Koishi teaches after modifying the RAID group, varying a minimum time delay enforced between consecutive write operations to the RAID group to operate the RAID group at one of a faster rate of speed and a slower rate of speed, depending upon whether the second SSD has a higher or lower endurance value, respectively, than does the first SSD (The rate of writing to an installed device having endurance margin in a RAID group can be increased and the rate of writing with a short endurance installed device can be reduced, paras 0260-0261);
assigning SSDs to multiple RAID (Redundant Array of Independent Disks) groups based at least in part on endurance of the SSDs, such that each of the RAID groups includes SSDs of substantially similar endurance (“devices D.sub.0 to D.sub.N-1 in the storage device 3 can be equalized in endurance”, para 0387 and FIG. 1. “the devices D.sub.0 to D.sub.N-1 are SSDs”, para 0067 and FIG. 1. The storage device 3 corresponds to RAID0, para 0416).
Given the teaching of Koishi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono with “after modifying the RAID group, varying a minimum time delay enforced between consecutive write operations to the RAID group to operate the RAID group at one of a faster rate of speed and a slower rate of speed, depending upon whether the second SSD has a higher or lower endurance value, respectively, than does the first SSD” and “assigning SSDs to multiple RAID (Redundant Array of Independent Disks) groups based at least in part on endurance of the SSDs, such that each of the RAID groups includes SSDs of substantially similar endurance”. The motivation would be that the endurance of the device as a whole can be equalized by adjusting the write rate, para 0261 of Koishi.
In addition to Koishi teaching the claim limitation “assigning SSDs to multiple RAID (Redundant Array of Independent Disks) groups based at least in part on endurance of the SSDs, such that each of the RAID groups includes SSDs of substantially similar endurance”, an analogous art in the same field of endeavor, Asnaashari also teaches assigning SSDs to multiple RAID (Redundant Array of Independent Disks) groups based at least in part on endurance of the SSDs, such that each of the RAID groups includes SSDs of substantially similar endurance (Storage processor 10 applies techniques such that SSDs 28 wear at the same rate. Accordingly, a RAID group including SSDs wear at substantially the same or at substantially the same rate as its SSDs. RAID groups placed in service at the same time have similar wear, para 0016 and FIG. 1).
Ono in combination with Koishi discloses all of the claimed limitations from above, but does not explicitly teach “and at least two of the RAID groups include SSDs of substantially different endurance”.
However, the analogous art Asnaashari teaches and at least two of the RAID groups include SSDs of substantially different endurance (When additional RAID groups are added to a storage system 8, the existing set of RAID groups has been in operation for a while and the SSDs within the set have worn to a certain degree. A `set`, as used herein, refers to RAID groups being added to the storage pool at substantially the same time. If going forward, the SSDs in the existing set of RAID groups are to be utilized at the same rate as the SSDs in the new set of RAID groups, the storage system 8 will reach its end-of-life only when the SSDs in the existing set of RAID groups have been fully worn even though the SSDs in the newly-added set of RAID groups are only partially worn and have life left in them, para 0029 and FIG. 1).
Given the teaching of Asnaashari, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono and Koishi with “assigning SSDs to multiple RAID (Redundant Array of Independent Disks) groups based at least in part on endurance of the SSDs, such that each of the RAID groups includes SSDs of substantially similar endurance” and “and at least two of the RAID groups include SSDs of substantially different endurance”. The motivation would be that the method increases efficiency and reduces cost, para 0007 of Asnaashari. 
As per independent claim 13, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 1 of Ono (node 5a contains a CPU and memory).
As per independent claim 15, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a computer readable device see col 17 line 66 to col 18 line 5 of Ono.
Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Koishi and in further view of Asnaashari and in further view of Yu et al. US 2015/0106556 (“Yu”).
As per dependent claim 2, Ono in combination with Koishi and Asnaashari discloses the method of claim 1. Ono, Koishi, and Asnaashari may not explicitly disclose, but and analogous art in the same field of endeavor, Yu teaches “wherein each of the multiple SSDs in the RAID group has a manufacturer-supplied specification for endurance, and wherein generating the endurance value for at least one of the multiple SSDs in the RAID group produces an endurance value greater than the respective vendor-supplied specification for endurance” (Paras 0229-0234 describe a more accurate estimation of SSD Life Used/Life Left using S.M.A.R.T. (Self-Monitoring, Analysis and Reporting Technology) functionalities used by a host. Several factors are considered in these paragraphs for estimating SSD Life Used/Life Left which “can provide [a] more accurate life status of the flash device”, para 0232, compared with what a vendor provides, for example, total data write for a device is 500,000, para 0231).
Given the teaching of Yu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono and Koishi with obtaining life expectancy values of SSDs using monitoring tools provided at the host. The motivation would be that a more accurate life status of a flash device may be obtained, para 0232 of Yu. 
As per dependent claim 3, Ono in combination with Koishi, Asnaashari, and Yu discloses the method of claim 2. Ono teaches “wherein the second SSD is a hot spare SSD in the data storage system” (FIG. 2 - If the life expectancy of the SSD 60c falls short of a predetermined threshold, the information processing device 1 logically replaces the SSD 60c with the SSD 60d, col 4 lines 20-22).
As per dependent claim 16, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
Claims 11-12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Koishi and in further view Asnaashari and in further view of Yu and in further view of Kankani et al. US 9,639,282 (“Kankani”).
As per dependent claim 11, Ono in combination with Koishi, Asnaashari, and Yu discloses the method of claim 2. The combination of Ono, Koishi, and Asnaashari does not explicitly teach “wherein generating the endurance value for each of the multiple SSDs in the RAID group includes, for each SSD: monitoring, as the SSD operates in the data storage system, a number of failures that have occurred in the SSD and a corresponding number of P/E (Program/Erase) cycles performed by the SSD when that number of failures occurred” and “predicting, based on the number of failures, an expected number of P/E cycles at which the SSD will require replacement”.
However, Yu teaches “wherein generating the endurance value for each of the multiple SSDs in the RAID group includes, for each SSD: monitoring, as the SSD operates in the data storage system, a number of failures that have occurred in the SSD and a corresponding number of P/E (Program/Erase) cycles performed by the SSD when that number of failures occurred” (A process for tracking block read errors from flash memory may be included. Such a process may be useful for collecting statistics for S.M.A.R.T.--Self-Monitoring, Analysis and Reporting Technology, para 0226. The collectable data by S.M.A.R.T. may include accumulated flash page write count (i.e., program/erase cycles). At any given time, there are a number of P/E cycles and a number of failures. At this point in time, the number of P/E cycles correspond to the number of failures, absent any particular definition for “corresponding”).
The same motivation that was utilized for combining Ono and Yu as set forth in claim 2 is equally applicable to claim 11.
Ono, Koishi, Asnaashari and Yu may not explicitly disclose, but in an analogous art in the same field of endeavor, Kankani teaches “predicting, based on the number of failures, an expected number of P/E cycles at which the SSD will require replacement” (Referring to FIG. 4, various status metrics 402, and for each metric the number of estimated (predicted) remaining P/E cycles are described, col 21 lines 27-67. FIG. 3A illustrates that the status metrics include bit-error-rate 304-a(6), col 17 lines 45-55).
Given the teaching of Kankani, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono, Koishi, Asnaashari and Yu with “predicting, based on the number of failures, an expected number of P/E cycles at which the SSD will require replacement”. The motivation would be that as bits stored per cell increases, MLC flash memory reaches end-of-life faster and typically needs replacement, col 1 lines 36-45 of Kankani. 
As per dependent claim 12, Ono in combination with Koishi, Asnaashari, Yu, and Kankani discloses the method of claim 11. Ono, Koishi, Asnaashari, and Yu may not explicitly disclose, but Kankani teaches “wherein predicting the expected number of P/E cycles at which the SSD will require replacement includes: providing a characteristic failure curve for SSDs; fitting the characteristic failure curve to the monitored number of failures and corresponding number of P/E cycles; and extrapolating along the fitted curve to identify a number of P/E cycles at which the curve crosses an error threshold, the error threshold representing a level of errors at which the SSD should be replaced” (FIG. 5A is a simplified, prophetic diagram representing estimated endurance of active blocks (e.g., blocks that are actively used to fulfill read, write, unmap, and erase requests received from a host) in a plurality of NVM portions of a storage device, including data points representing current mean and projected mean endurance of a storage device as a whole, col 22 lines 6-14).
The same motivation that was utilized for combining Ono and Kankani as set forth in claim 11 is equally applicable to claim 12.
As per dependent claim 24, Ono in combination with Koishi, Asnaashari, Yu, and Kankani discloses the method of claim 12. Ono, Koishi, Asnaashari, and Yu may not explicitly disclose, but Kankani teaches wherein the characteristic failure curve has a linear region (FIG. 5A is a simplified, prophetic diagram representing estimated endurance of active blocks (e.g., blocks that are actively used to fulfill read, write, unmap, and erase requests received from a host), col 22 lines 6-10. As shown in FIG. 5A, the estimated endurance curve has a linear region), and wherein fitting the characteristic failure curve to the monitored number of failures and corresponding number of P/E cycles includes estimating a slope of the linear region for a particular SSD type and predicting the number of P/E cycles at which the characteristic failure curve crosses the error threshold (FIG. 5A is a simplified, prophetic diagram representing estimated endurance of active blocks (e.g., blocks that are actively used to fulfill read, write, unmap, and erase requests received from a host), col 22 lines 6-10. As shown in FIG. 5A, the estimated endurance curve has a linear region. The characteristic curve has data points representing current mean and projected mean endurance of a storage device as a whole, col 22 lines 10-14).
The same motivation that was utilized for combining Ono and Kankani as set forth in claim 12 is equally applicable to claim 24.
Claims 7-10, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Koishi and in further view of Asnaashari and in further view of Yu and in further view of Fang et al. US 2017/0147237 (“Fang”).
As per dependent claim 7, Ono in combination with Koishi, Asnaashari, and Yu discloses the method of claim 2. Ono, Koishi, Asnaashari, and Yu may not explicitly disclose, but in an analogous art in the same field of endeavor, Fang teaches “wherein the method further comprises: provisioning multiple extents of storage to a data object operating in the data storage system, each extent including a set of storage elements in each of the SSDs of the RAID group; monitoring write operations performed on at least one of the multiple extents; and in response to the monitoring indicating that a first extent of the multiple extents has experienced a number of WPD (writes per day) that differs from the endurance of the RAID group as a whole, moving contents of the first extent to other storage media that are not part of the RAID group” (SSD data distribution program 300 determines whether received data is demoted. Demoted data is data that is migrated from higher performance tier storage (e.g., storage 140) to lower performance tier storage (e.g., storage 150). In one embodiment, SSD data distribution program 300 determines that received data is demoted based on a utilization (e.g., EWU (Extent Write Utilization) information) analysis of information related to a SSD (e.g., utilization of stored extents) and one or more rules included on SSD statistics 106, para 0053. Further, the invention is described with respect to data comprised of extents. Some file systems can define space within a storage device (e.g., HDD, SSD, etc.) with respect to extents of a constant (e.g., fixed) size. Data of other file systems can be comprised of extents of varying sizes, para 0017).
Given the teaching of Fang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono, Koishi, Asnaashari, and Yu with migrating data from the RAID constituted by the SSDs in response to generated life expectancy values of the SSDs. The motivation would be that SSDs would be protected and may perform the rated operations, para 0014 of Fang.
As per dependent claim 8, Ono in combination with Koishi, Asnaashari, Yu, and Fang discloses the method of claim 7. Ono, Koishi, Asnaashari, and Yu may not explicitly disclose, but Fang teaches wherein the data storage system includes multiple storage tiers that support respective levels of service (Referring to FIG. 1, at least two tiers are depicted; a higher performance storage tier 140 and lower performance storage tier 150, para 0053),
wherein higher storage tiers provide faster access times than lower storage tiers (Referring to FIG. 1, at least two tiers are depicted; a higher performance storage tier 140 and lower performance storage tier 150, para 0053),
wherein the RAID group is provided in one of the storage tiers (Referring to FIG. 1, storage 140 is a SSD based storage tier, para 0054. In view of Ono, storage tier 140 may form any one of the RAID groups such as RAID-1, RAID-5, RAID-6 as described in col 15 lines 30-38 of Ono),
wherein moving the contents of the first extent to the other storage media includes moving the contents of the first extent to a lower storage tier in response to the first extent experiencing a number of WPD that is less than the endurance of the RAID group as a whole (SSD data distribution program 300 determines whether received data is demoted. Demoted data is data that is migrated from higher performance tier storage (e.g., storage 140) to lower performance tier storage (e.g., storage 150). In one embodiment, SSD data distribution program 300 determines that received data is demoted based on a utilization (e.g., EWU information) analysis of information related to a SSD (e.g., utilization of stored extents) and one or more rules included on SSD statistics 106, para 0053).
The same motivation that was utilized for combining Ono and Fang as set forth in claim 7 is equally applicable to claim 8.
As per dependent claim 9, Ono in combination with Koishi, Asnaashari, Yu, and Fang discloses the method of claim 7. Ono, Koishi, Asnaashari, and Yu may not explicitly disclose, but Fang teaches wherein the data storage system includes multiple storage tiers that support respective levels of service (Referring to FIG. 1, at least two tiers are depicted; a higher performance storage tier 140 and lower performance storage tier 150, para 0053),
wherein higher storage tiers provide faster access times than lower storage tiers (Referring to FIG. 1, at least two tiers are depicted; a higher performance storage tier 140 and lower performance storage tier 150, para 0053),
wherein the RAID group is provided in one of the storage tiers (Referring to FIG. 1, storage 140 is a SSD based storage tier, para 0054. In view of Ono, storage tier 140 may form any one of the RAID groups such as RAID-1, RAID-5, RAID-6 as described in col 15 lines 30-38 of Ono),
wherein moving the contents of the first extent to the other storage media includes moving the contents of the first extent to a higher storage tier in response to the first extent experiencing a number of WPD that is greater than the endurance of the RAID group as a whole (Para 0054 describes that higher priority data is promoted).
The same motivation that was utilized for combining Ono and Fang as set forth in claim 7 is equally applicable to claim 9.
As per dependent claim 10, this claim is rejected based on arguments provided above for similar rejected dependent claim 7.
As per dependent claims 14 and 17-20, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 7, 4, 7, 8, and 7.
Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Koishi and in further view of Asnaashari and in further view of Yu and in further view of Nitta US 2017/0180599 (“Nitta”).
As per dependent claim 4, Ono in combination with Koishi, Asnaashari, and Yu discloses the method of claim 2. Ono, Koishi, Asnaashari, and Yu may not explicitly teach, but an analogous art in the same field of endeavor, Nitta teaches “wherein the method further comprises: establishing a desired service life of the RAID group, the desired service life indicating a lifespan of the RAID group before any of its SSDs fails and requires replacement” (The service life of a RAID group may be established by determining the SSD in the RAID group with the smallest endurance value in terms of WPD (Write Per Day), see the example illustrated in paras 0035-0040 of the filed specification. It is to be noted that in the present exemplary embodiment the lifetime of the SSD 108 is defined such that the data write quantity of the SSD 108 sums up to a TBW (Tera Byte Written) (TBW is mapped to the desired service life), para 0039),
“generating an endurance value for the RAID group as a whole, the endurance value of the RAID group as a whole based upon a lowest endurance value of any of the SSDs in the RAID group and corresponding to a quotient of (i) a total number of writes of the entire contents of the RAID group before failure of an SSD in the RAID group is expected and (ii) the desired service life of the RAID group” (Calculation of a warning indication threshold, warning a requirement for replacement of an SSD is disclosed.  It is possible to calculate the warning indication threshold value by calculating the ratio of a multiplied value to the TBW (guaranteed write capacity) (mapped to the desired service life), the multiplied value being a sum of the data write quantities per day that are defined for partitions and a specified duration (for example, three months) (mapped to the total writes to the RAID group) before the sum of the data write quantities c in the SSD 108 reaches the TBW (guaranteed write capacity), para 0093. Also see formula 1 in para 0043),
“operating the RAID group within the data storage system at no greater on average than a number of writes per day (WPD) as indicated by the endurance value of the RAID group” (The data write quantities c, per day, of the Partitions A to H is about 17000 Mb. Increasing the sum of the data write quantities c will increase the number of cells in which data write occurs inside the SSD 108 and the number of the data write for the cells, that causes the SSD 108 to be closer to its lifetime, para 0039).
Given the teaching of Nitta, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono, Koishi, Asnaashari and Yu with calculating a ratio of a write quantity over a period of time to the desired service life corresponding to an SSD that has the minimum endurance. The motivation would be that the calculation may be used as warning threshold to warn that an SSD may need replacement, para 0093 of Nitta.
As per dependent claim 6, this claim is rejected based on arguments provided above for independent claim 1. As described by Ono, if the life expectancy of the SSD 60c falls short of a predetermined threshold, the information processing device 1 logically replaces the SSD 60c with the SSD 60d, col 4 lines 20-22. This occurs while the SSDs are operational and life expectancy values are generated or regenerated using monitoring tools.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Koishi and in further view of Asnaashari and in further view of Yu and in further view of Nitta and in further view of Schmier et al. US 9,183,137 (“Schmier”).
As per dependent claim 5, Ono in combination with Koishi, Asnaashari, Yu, and Nitta discloses the method of claim 4. Ono, Koishi, Asnaashari, Yu, and Nitta may not explicitly disclose, but an analogous art in the same field of endeavor, Schmier teaches “wherein operating the RAID group to enable the RAID group to meet the desired service life includes enforcing a minimum time delay between consecutive write operations to the RAID group to throttle write operations to the RAID group” (FIG. 11. shows a control flow of the memory controller 104. The life throttling can work or perform by limiting the write operations 304 of FIG. 3 at the physical level in order to guarantee that the memory sub-system 102 of FIG. 1 can meet a target number of the write/erase cycles 306 of FIG. 3 at a particular operational lifetime. Therefore, the life throttling can contribute to the ability of the memory sub-system 102 to operate at full capacity writes per day for a period of five years, col 11 lines 27-35. Schmier limits the number of writes per unit of time whatever that unit of time may be (e.g., throttle the number of program/erase operations to a limit per day, col 7 lines 46-51 of Schmier). If Schmier permits temporally successive writes and limits the number of writes per unit of time, then a minimum delay is maintained between the last write of a first unit of time and the first write of a second unit of time where the second unit of time immediately follows the first unit of time. On the other hand, if Schmier permits sparse writes in a given unit of time then Schmier maintains a minimum delay between each successive writes. The important point to note is that Schmier only permits a limited number of program/erase cycles per unit time (e.g., per day) which is the critical aspect for life-expectancy).
Given the teaching of Schmier, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono, Koishi, Asnaashari, Yu, and Nitta with “wherein operating the RAID group to enable the RAID group to meet the desired service life includes throttling write operations to the RAID group to enforce a minimum time delay between consecutive write operations to the RAID group”. The motivation would be that SSD may operate at full capacity writes per day for a period specified in the manufacturer’s data sheet, col 11 lines 27-35 of Schmier.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Koishi and in further view of Kanno US 2017/0024276 (“Kanno”).
As per dependent claim 21, Ono in combination with Koishi and Asnaashari discloses the method of claim 1. Ono, Koishi, and Asnaashari may not explicitly disclose, but in an analogous art in the same field of endeavor, Kanno teaches “further comprising performing storage tiering among multiple storage tiers of the data storage system based at least in part on numbers of writes per day (WPD) experienced by storage extents in the storage tiers” (A plurality of tiers is disclosed and an SSD of a tier is required to have a specified endurance of DWPD for a given tier based on expected writes, paras 0101-0104).
Given the teaching of Kanno, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono, Koishi, and Asnaashari with “further comprising performing storage tiering among multiple storage tiers of the data storage system based at least in part on numbers of writes per day (WPD) experienced by storage extents in the storage tiers”. The motivation would be that by optimizing the endurance relationship between tiers, it is possible to obtain endurance and performance that are substantially equivalent to those of a hierarchical storage system, para 0106 of Kanno.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Koishi and in further view of Asnaashari and in further view of Kanno and in further view of Nakamura et al. US 2018/0067687 (“Nakamura”).
As per dependent claim 22, Ono in combination with Koishi, Asnaashari, and Kanno discloses the method of claim 21. Ono, Koishi, Asnaashari, and Kanno may not explicitly disclose, but in an analogous art in the same field of endeavor, Nakamura teaches “further comprising performing storage tiering based on a score derived as a weighted sum of data temperature and write frequency” (Tiering decisions are based on a weighted IO per hour (IOPHW) which is expressed as IOPHW = Read frequency x Read coefficient + Write frequency x Write coefficient. The read coefficient and the write coefficient are determined in accordance with the life usage rate of a tier and are the weights for a read access and a write access, paras 0099-0100).
Given the teaching of Nakamura, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono, Koishi, Asnaashari, and Kanno with “further comprising performing storage tiering based on a score derived as a weighted sum of data temperature and write frequency”. The motivation would be that based on calculated IOPH and IOPHW, assignment of a volume to a tier may be determined, para 0143 of Nakamura.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Koishi and in further view of Asnaashari and in further view of Iida US 2017/0097784 (“Iida”).
As per dependent claim 23, Ono in combination with Koishi and Asnaashari discloses the method of claim 1. Ono, Koishi, and Asnaashari may not explicitly disclose, but in an analogous art in the same field of endeavor, Iida teaches further comprising swapping one or more SSDs between or among RAID groups to better balance endurance values of SSDs within each affected RAID group (A RAID controller 214 performs a rearrangement process. During the process, the RAID controller 214 selects an SSD of a first RAID group and replaces data between the selected SSD and an SSD of a RAID group different from the first RAID group. Then, the RAID controller 214 exchanges the RAID groups to which the SSDs belong, para 0122).
Given the teaching of Iida, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ono, Koishi, and Asnaashari with “further comprising swapping one or more SSDs between or among RAID groups to better balance endurance values of SSDs within each affected RAID group”. The motivation would be that when the described method is implemented, it is possible to maintain the reliability of the SSD-RAID device while continuing to operate the SSDs for as long time as possible, para 0009 of Iida.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132